Order entered May 6, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00281-CV

   AMERICAN PRIDE EXPRESS LOGISTICS, INC. AND THOMAS E.
             FLORES, INDIVIDUALLY, Appellants

                                        V.

                   JOE JORDAN TRUCKS, INC., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-07192

                                     ORDER

      The clerk’s and reporter’s records in this appeal have not been filed because

appellants have not paid the clerk’s and reporter’s fees. Before the Court is

appellants’ May 4, 2020 motion for extension of time to file verification of

payment for the records. We GRANT the motion and ORDER appellants to file

the verification no later than May 19, 2020. We caution appellants that failure to

file verification of payment of the reporter’s fee may result in the appeal being

submitted without the reporter’s record; failure to file verification of payment of
the clerk’s fee may result in dismissal of the appeal without further notice. See

TEX. R. APP. P. 37.3(b),(c).


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE